Title: From Thomas Jefferson to Richard Graham, 8 December 1793
From: Jefferson, Thomas
To: Graham, Richard



Sir
Philadelphia Dec. 8. 1793.

I have received and laid before the President your letter of Nov. 26. and after due acknolegements for the offers of service you have made, I have to observe that the measures already taken by the Executive of the US. for the establishment of their right to the navigation of the Missisipi, would not at all comport with those you are pleased to propose in your letter.
 
I should have been happy if my longer stay in Fredericksburg would have given me the pleasure of seeing you, being with great regard Sir Your most obedt servt

Th: Jefferson

